DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 6/9/2021 have been fully considered, the rejection has been updated to address the newly amended limitations.  In particular it was found that the previously cited Miya reference discloses the newly amended limitation of “wherein the first resin layer contains a photosensitive material.”
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 2, 4-6, 8-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. Pub #2015/0379923), in view of Miwa (U.S. Pub #2013/0187162), in view of Jiang (U.S. Pub #2015/0279870), in view of Chida (U.S. Pub #2014/0273317).
With respect to claim 1, Lee teaches a display device comprising: 
a substrate (Figs. 5-15, layer 10);
a first resin layer (Figs. 5-15, 11c and Paragraph 99-100); 
5a transistor (Figs. 5-15, Tdr) over the first resin layer; and 
a display element (Fig. 14, 55; Fig. 15, 800) electrically connected to the transistor, 
wherein the transistor includes an oxide semiconductor in a channel formation region (Paragraph 74).
Lee does not teach a bonding layer over a substrate;
the first resin layer over the bonding layer, the first resin layer comprising an opening;
a conductive layer over the first resin layer;
wherein the first resin layer comprises a first region which is exposed at a periphery of the opening of the first resin layer and a second region which is covered with the bonding layer, wherein the conductive layer is attached to a flexible printed circuit through the opening.
Chida teaches 

the first device layer (Fig. 16B, 2119) over the bonding layer, the first resin layer comprising an opening (Fig. 16B, 2122);
a conductive layer (Fig. 16B, 2116) over the first resin layer;
wherein the first device layer comprises a first region which is exposed at a periphery of the opening of the first device layer and a second region which is covered with the bonding layer (Fig. 16B, 2112), 
wherein the conductive layer is attached to a flexible printed circuit (Fig. 16B, 2124 and Paragraph 120) through the opening.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a bonding layer and substrate over the first resin layer of Lee, such that a periphery is left exposed at an opening in the first resin layer, and to attach an FPC to the device by a conductive layer in the opening as taught by Chida in order to attach a suitable substrate to the display device (Paragraph 81-83) and to input electric power or signals to the device (Paragraph 120).

Lee does not teach that the first resin layer has a thickness greater than or equal to 0.1 um and less than or equal to 3 um.
Miwa teaches a display device having a first resin layer (Fig. 1, 11) that has a thickness greater than or equal to 0.1 um and less than or equal to 3 um (Paragraph 44).

Lee does not teach that the first resin layer contains a photosensitive material. 
Miya teaches a first resin layer (Fig. 1, 11; Fig. 5, 41, etc.) (in a similar configuration as the buffer layer 11c of Lee, i.e. as a base layer for a TFT device), wherein the first resin layer contains a photosensitive material (Paragraph 56, 73, and 103).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first resin layer of Lee to contain a photosensitive material as taught by Miya in order to provide a light shielding region in the resin layer for mitigating an increase in the off-current of the TFT (Paragraph 56). 

Lee discloses an oxide TFT (Paragraph 74), but does not specifically disclose that the transistor includes an oxide semiconductor in a channel formation region.
Jiang teaches a TFT that includes an oxide semiconductor in a channel formation region (Fig. 1, channel 5; and Paragraph 51). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively 

With respect to claim 2, Lee teaches
wherein the transistor comprises: an oxide semiconductor layer (Fig. 5-15, 23) over the second inorganic insulating layer; 
a first gate insulating layer (Fig. 5-15, layer 16) over the oxide semiconductor layer; 
20a first gate (Fig. 5-15, gate 20) over the first gate insulating layer; and 
a source and a drain (Fig. 5-15, 242) each electrically connected to the oxide semiconductor layer, and 
wherein the display element (Fig. 5-15, 55) is electrically connected to the source or the drain (Fig. 5-15, 33).
Lee does not teach 
a first inorganic insulating layer over the first resin layer; 
Miwa teaches a first inorganic insulating layer (Fig. 1, 12 and Paragraph 35) over the first resin layer.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a first inorganic insulating layer over the first resin layer of Lee as taught by Miwa in order to achieve the predictable result of providing a base film between the substrate and a lower gate electrode, and to provide a light shielding property to the display device (Paragraph 6, 36, and 44).
Lee and Miwa does not teach 

Jiang teaches a resin layer (Fig. 1, layer 3 and Paragraph 38) over a bottom gate electrode (Fig. 1, gate 2); and 15an inorganic insulating layer (Fig. 1, 4 and Paragraph 42) over the second resin layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second resin layer over the first inorganic insulating layer of Lee and Miwa, and 15a second inorganic insulating layer over the second resin layer, as taught by Jiang in order to provide an array having low power consumption, decrease a capacitance value of a storage capacitor, etc. (Paragraph 39).
With respect to claim 4, Lee teaches a second gate 
Miwa teaches a second/bottom gate (Fig. 1, 13) over the first inorganic insulating layer (Fig. 1, 12);
Jiang teaches a second/bottom gate (Fig. 1, 2) under the second resin layer (Fig. 1, 3), 10wherein the second inorganic insulating layer (Fig 1, 4) is configured to be a second gate insulating layer.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the second gate of Lee over the first inorganic insulating layer of Lee and Miwa, such that the second gate is between the first inorganic insulating layer and second resin layer of Jiang in order to provide an array having low power consumption, decrease a capacitance value of a storage capacitor, etc. (Paragraph 39).
claim 5, Lee teaches a third inorganic insulating layer (Fig. 5-15, layer 16 and Paragraph 185) over the second gate and the first inorganic insulating layer.
With respect to claim 6, Lee teaches
wherein the transistor comprises: an oxide semiconductor layer (Fig. 5-15, 23) over the second inorganic insulating layer; 
a first gate insulating layer (Fig. 5-15, layer 16) over the oxide semiconductor layer; 
20a first gate (Fig. 5-15, gate 20) over the first gate insulating layer; and 
a source and a drain (Fig. 5-15, 242) each electrically connected to the oxide semiconductor layer, and 
wherein the display element (Fig. 5-15, 55) is electrically connected to the source or the drain (Fig. 5-15, 33).
Lee and Miwa does not teach 
a second resin layer over the first resin layer; and 15an inorganic insulating layer over the second resin layer;
wherein the inorganic insulating layer is configured to be a second gate insulating layer.
Jiang teaches a resin layer (Fig. 1, layer 3 and Paragraph 38) over a bottom gate electrode (Fig. 1, gate 2); and 15an inorganic insulating layer (Fig. 1, 4 and Paragraph 42) over the second resin layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second resin layer over the first resin 
With respect to claim 8, Lee does not teach a display module comprising: the display device according to claim 1.  
Chida teaches a display module (Fig. 29, 7402) comprising: the display device according to claim 1.  
With respect to claim 9, Chida teaches an electronic device (Fig. 29, 7400) comprising the display module of claim 8.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the display device of Lee as part of a display module, and the display module as part of an electronic device, as taught by Chide in order to implement a mobile phone. 

With respect to claim 10, Lee teaches a display device comprising: 
a substrate (Figs. 5-15, layer 10);
a first resin layer (Figs. 5-15, 11c and Paragraph 99-100); 
5a transistor (Figs. 5-15, Tdr) over the first resin layer; and 
a display element (Fig. 14, 55; Fig. 15, 800) electrically connected to the transistor, 
wherein the transistor includes an oxide semiconductor in a channel formation region (Paragraph 74).

the first resin layer over the bonding layer, the first resin layer comprising an opening;
a conductive layer over the first resin layer;
wherein the first resin layer comprises a first region which is exposed at a periphery of the opening of the first resin layer and a second region which is covered with the bonding layer, wherein the conductive layer is attached to a flexible printed circuit through the opening.
Chida teaches 
a bonding layer (Fig. 16B, 2112) over a substrate (Fig. 16B, 2111);
the first device layer (Fig. 16B, 2119) over the bonding layer, the first resin layer comprising an opening (Fig. 16B, 2122);
a conductive layer (Fig. 16B, 2116) over the first resin layer;
wherein the first device layer comprises a first region which is exposed at a periphery of the opening of the first device layer and a second region which is covered with the bonding layer (Fig. 16B, 2112), 
wherein the conductive layer is attached to a flexible printed circuit (Fig. 16B, 2124 and Paragraph 120) through the opening.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a bonding layer and substrate over the first resin layer of Lee, such that a periphery is left exposed at an opening in the first resin layer, and to attach an FPC to the device by a conductive layer in the opening as taught by Chida in order to attach a suitable substrate to the display 
Lee does not teach that the first resin layer contains a photosensitive material. 
Miya teaches a first resin layer (Fig. 1, 11; Fig. 5, 41, etc.) (in a similar configuration as the buffer layer 11c of Lee, i.e. as a base layer for a TFT device), wherein the first resin layer contains a photosensitive material (Paragraph 56, 73, and 103).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first resin layer of Lee to contain a photosensitive material as taught by Miya in order to provide a light shielding region in the resin layer for mitigating an increase in the off-current of the TFT (Paragraph 56). 

Lee discloses an oxide TFT (Paragraph 74), but does not specifically disclose that the transistor includes an oxide semiconductor in a channel formation region.
Jiang teaches a TFT that includes an oxide semiconductor in a channel formation region (Fig. 1, channel 5; and Paragraph 51). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an oxide semiconductor in a channel formation region in order to achieve the predictable result of implement an oxide TFT. 
With respect to claim 11, Lee teaches

a first gate insulating layer (Fig. 5-15, layer 16) over the oxide semiconductor layer; 
20a first gate (Fig. 5-15, gate 20) over the first gate insulating layer; and 
a source and a drain (Fig. 5-15, 242) each electrically connected to the oxide semiconductor layer, and 
wherein the display element (Fig. 5-15, 55) is electrically connected to the source or the drain (Fig. 5-15, 33).
Lee does not teach 
a first inorganic insulating layer over the first resin layer; 
Miwa teaches a first inorganic insulating layer (Fig. 1, 12 and Paragraph 35) over the first resin layer.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a first inorganic insulating layer over the first resin layer of Lee as taught by Miwa in order to achieve the predictable result of providing a base film between the substrate and a lower gate electrode, and to provide a light shielding property to the display device (Paragraph 6, 36, and 44).
Lee and Miwa does not teach 
a second resin layer over the first inorganic insulating layer; and 15a second inorganic insulating layer over the second resin layer.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second resin layer over the first inorganic insulating layer of Lee and Miwa, and 15a second inorganic insulating layer over the second resin layer, as taught by Jiang in order to provide an array having low power consumption, decrease a capacitance value of a storage capacitor, etc. (Paragraph 39).
With respect to claim 13, Lee teaches a second gate 
Miwa teaches a second/bottom gate (Fig. 1, 13) over the first inorganic insulating layer (Fig. 1, 12);
Jiang teaches a second/bottom gate (Fig. 1, 2) under the second resin layer (Fig. 1, 3), 10wherein the second inorganic insulating layer (Fig 1, 4) is configured to be a second gate insulating layer.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the second gate of Lee over the first inorganic insulating layer of Lee and Miwa, such that the second gate is between the first inorganic insulating layer and second resin layer of Jiang in order to provide an array having low power consumption, decrease a capacitance value of a storage capacitor, etc. (Paragraph 39).
claim 14, Lee teaches a third inorganic insulating layer (Fig. 5-15, layer 16 and Paragraph 185) over the second gate and the first inorganic insulating layer.
With respect to claim 15, Lee teaches
wherein the transistor comprises: an oxide semiconductor layer (Fig. 5-15, 23) over the second inorganic insulating layer; 
a first gate insulating layer (Fig. 5-15, layer 16) over the oxide semiconductor layer; 
20a first gate (Fig. 5-15, gate 20) over the first gate insulating layer; and 
a source and a drain (Fig. 5-15, 242) each electrically connected to the oxide semiconductor layer, and 
wherein the display element (Fig. 5-15, 55) is electrically connected to the source or the drain (Fig. 5-15, 33).
Lee and Miwa does not teach 
a second resin layer over the first resin layer; and 15an inorganic insulating layer over the second resin layer;
wherein the inorganic insulating layer is configured to be a second gate insulating layer.
Jiang teaches a resin layer (Fig. 1, layer 3 and Paragraph 38) over a bottom gate electrode (Fig. 1, gate 2); and 15an inorganic insulating layer (Fig. 1, 4 and Paragraph 42) over the second resin layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second resin layer over the first resin 
With respect to claim 16, Lee does not teach a display module comprising: the display device according to claim 1.  
Chida teaches a display module (Fig. 29, 7402) comprising: the display device according to claim 1.  
With respect to claim 17, Chida teaches an electronic device (Fig. 29, 7400) comprising the display module of claim 16.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the display device of Lee as part of a display module, and the display module as part of an electronic device, as taught by Chide in order to implement a mobile phone. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jiang, Miya, and Chida, in view of Yamazaki et al (U.S. Pub #2005/0127371).
With respect to claims 3 and 12, Lee does teach a second gate (Fig. 5-15, 12b) between the lower layers and the oxide semiconductor layer (Fig. 5-15, 23); 
5a second gate insulating layer (Fig. 5-15, 11d) between the second gate and the oxide semiconductor layer,

Yamazaki teaches a display device comprising multiple inorganic insulating layers (Fig. 4, 214a-214c; and Paragraph 104) and multiple organic layers below the TFT device layers.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second inorganic insulating layer below the TFT layers of Lee, such that the second gate is between the second inorganic insulating layer and the oxide semiconductor, as taught by Yamazaki in order to relax stress in the structure (Paragraph 103-107).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826